PER CURIAM.
Plaintiff was injured when she stepped from a car that had been stopped in a parking area at defendant’s *32motel and fell down a grass covered bank immediately adjacent to where the car was parked. The issue of negligence was improper lighting or other means of warning plaintiff of the hazard and that, in fact, it was not a hazard at all but merely a low embankment. The jury returned a verdict for plaintiff after the court refused to allow defendant’s motions for non-suit and a directed verdict. Defendant’s appeal is directed only at the sufficiency of the evidence.
Our review of the evidence convinces us that it was a proper case to submit to the jury to weigh the evidence and resolve the conflicts. The case presented a routine fact finding process.
Affirmed.